 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KENNETH ALLAN ACQUAH,                            No. 2:19-cv-1470 DB P
12                       Plaintiff,
13              v.                                     ORDER AND FINDINGS AND
                                                       RECOMMENDATIONS
14    DAVID BAUGHMAN, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se with an action pursuant to 42 U.S.C. § 1983.

18   On screening, this court found plaintiff stated cognizable claims for excessive force against

19   defendants Ortega, Mohr, Valine, and Herrera. (Sept. 18, 2019 Order (ECF No. 10).) This court

20   further found plaintiff failed to state a claim against defendant Baughman. Plaintiff was given the

21   option of amending his complaint or proceeding on the claims found cognizable in his original

22   complaint. In a document filed here on October 3, plaintiff states that he wishes to proceed on his

23   existing claims.

24          Accordingly, and good cause appearing, IT IS HEREBY ORDERED as follows:

25          1. Service is appropriate for the following defendants: Ortega, Mohr, Valine, and

26   Herrera.

27          2. The Clerk of the Court shall send plaintiff four USM-285 forms, one summons, an

28   instruction sheet, and a copy of the complaint filed August 29, 2019.
                                                       1
 1             3. Within thirty days from the date of this order, plaintiff shall complete the attached

 2   Notice of Submission of Documents and submit the following documents to the court:

 3                        a. The completed Notice of Submission of Documents;

 4                        b. One completed summons;

 5                        c. One completed USM-285 form for each defendant listed in number 1 above;

 6   and

 7                        d. Five copies of the endorsed complaint filed August 29, 2019.

 8             4. Plaintiff need not attempt service on defendants and need not request waiver of service.

 9   Upon receipt of the above-described documents, the court will direct the U.S. Marshal to serve

10   the above-named defendants pursuant to Fed. R. Civ. P. 4 without payment of costs.

11             5. The Clerk of the Court shall randomly assign a district judge to this case.

12             Further, IT IS RECOMMENDED that plaintiff’s claims against defendant Baughman be

13   dismissed for the reasons set forth in the court’s September 18 screening order (ECF No. 10).

14             These findings and recommendations will be submitted to the United States District Judge

15   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

16   after being served with these findings and recommendations, plaintiff may file written objections

17   with the court. The document should be captioned “Objections to Magistrate Judge's Findings

18   and Recommendations.” Plaintiff is advised that failure to file objections within the specified

19   time may result in waiver of the right to appeal the district court’s order. Martinez v. Ylst, 951

20   F.2d 1153 (9th Cir. 1991).
21   Dated: October 8, 2019

22

23

24

25

26
27
     DLB:9/DB/prisoner-civil rights/acqu1470.1
28
                                                           2
 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   KENNETH ALLAN ACQUAH,                           No. 2:19-cv-1470 DB P
12                     Plaintiff,
13          v.                                       NOTICE OF SUBMISSION
14   DAVID BAUGHMAN, et al.,
15                     Defendants.
16

17         Plaintiff submits the following documents in compliance with the court's order filed

18   _____________________:

19         ____           completed summons form

20         ____           completed USM-285 forms

21         ____           copies of the Complaint

22
     DATED:
23

24                                                       ________________________________
                                                         Plaintiff
25

26
27

28
                                                     1
